Exceptions overruled. The plaintiff, a builder and a contractor, went to the premises of the defendant which sold steel products for the purpose of taking delivery of a steel grille. He was directed to a loading platform upon which rested various shipments of steel products including angle irons. There he became engaged in assisting an employee of the defendant in dragging the grille toward his truck. While walking backward “he looked over his shoulder to make sure he had a place to walk” at which time the cuff of his trouser leg caught on an angle iron causing him to fall and sustain injury. The plaintiff is here on exceptions to the allowance of the defendant’s motion for a directed verdict and • to the entry of such verdict. There was no error. Injury occurred to the plaintiff, a business invitee, in a storage area where the plaintiff was bound to expect such conditions and risks as would normally exist in an area employed for the storage of steel and steel products. The defendant was not obliged to store its steel in any different manner. There was no duty to warn the plaintiff of what was self-evident as he made his way back to his truck. No duty of care to the plaintiff was violated by the defendant. Forgione v. Frankini Constr. Co. 308 Mass. 29, 31-32. Starr v. Chafitz, 317 Mass. 227, 229.